                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

Tammy Lidyard,
Christopher Carmickle,

               Plaintiffs,

v.                                                          No. 1:18-CV-00846-KG-KK

Board of County Comm’rs of Torrance County,
Brandon Watts, [FNU] Collier, Charles Baca,
Sandia Television Corporation dba KRQE-TV,
and Brittany Bade,

               Defendants.

              STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
        OF PLAINTIFF’S CLAIMS AGAINST DEFENDANTS BRANDON WATTS,
                      RYAN COLLIER AND CHARLES BACA

       THIS MATTER came before the Court on the Stipulated Joint Motion to Dismiss with

Prejudice Plaintiff’s Claims against Defendants Brandon Watts, Ryan Collier, and Charles Baca,

filed by Plaintiffs. The Court having considered the Motion, hereby FINDS that it has jurisdiction

of the parties and of the subject matter of this case, and that the Motion is well-taken and should

be GRANTED.

       IT IS THEREFORE ORDERED that the Complaint and amendments filed by Plaintiff

against Defendants Brandon Watts, Ryan Collier, and Charles Baca, and all claims that have been

or might have been brought in this case against Defendants Brandon Watts, Ryan Collier, and

Charles Baca are hereby dismissed with prejudice.

       Each party shall bear its own costs and attorneys’ fees.



                                             UNITED STATES DISTRICT JUDGE
Submitted and Approved:


NEW MEXICO ASSOCIATION OF COUNTIES

 /s/ Mark Drebing
Mark Drebing
Brandon Huss
111 Lomas Blvd., N.W., Ste. 424
Albuquerque, NM 87102
(505) 820-8116
mdrebing@nmcounties.org
bhuss@nmcounties.org
Attorneys for Defendants

and

ALTURA LAW FIRM

Approved via email 11/08/19
Andrew Indahl
500 Marquette Dr. NW
Suite 1200
Albuquerque, NM 87102
andy@alturalawfirm.com
Attorney for Plaintiff
